Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 1 of 18 PageID #: 1389




 EXHIBIT 15
  Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 2 of 18 PageID #: 1390
Botts v. Johns Hopkins University, Slip Copy (2021)


                                                                 Hopkins fashioned an alternative in teaching methodology,
                                                                 so that its students could continue their studies. In particular,
                  2021 WL 1561520
                                                                 Hopkins transitioned to online, remote learning.
    Only the Westlaw citation is currently available.
      United States District Court, D. Maryland.
                                                                 Through the summer and fall semesters of 2020, as the
      Elena BOTTS, on behalf of herself and                      pandemic continued, the University's campus remained
       all others similarly situated, Plaintiff,                 closed and its offerings continued to be virtual. But, the
                          v.                                     University's tuition remained almost the same for most
                                                                 students.
 The JOHNS HOPKINS UNIVERSITY, Defendant.

               Civil Action No. ELH-20-1335                      The failure of JHU to remit and reduce tuition and fees,
                              |                                  despite the move to online instruction, led plaintiff Elena
                     Signed 04/21/2021                           Botts, a graduate student in JHU's School of International
                                                                 Studies (“SAIS”), to file suit against Hopkins. See ECF 1
Attorneys and Law Firms                                          (“Complaint”); ECF 35 (“Amended Complaint”). Botts filed
                                                                 a putative class action against the University, on behalf of
Edward H. Skipton, Pro Hac Vice, James A. Francis, Pro
                                                                 herself, undergraduate, and graduate students, complaining
Hac Vice, John Soumilas, Pro Hac Vice, Francis Mailman
                                                                 that Hopkins “has not apportioned the [financial] burden
Soumilas PC, Philadelphia, PA, Kevin Mallon, Pro Hac
                                                                 in an equitable manner....” ECF 35, ¶ 2. 2 Botts complains
Vice, Mallon Consumer Law Group PLLC, New York, NY,
                                                                 that JHU has “retained all collected tuition, fees, and related
Courtney Weiner, Law Office of Courtney Weiner PLLC,
                                                                 payments since the Spring 2020 semester....” Id. ¶ 3. She
Washington, MD, for Plaintiff.
                                                                 also alleges that Hopkins has “demanded” tuition and fees
Crystal Nix Hines, Pro Hac Vice, Kathleen M. Sullivan, Pro       consistent with an “on-campus educational experience.”
Hac Vice, Marina Lev, Pro Hac Vice, Shon Morgan, Pro             Id.Because of the suspension of in-person instruction, Botts
Hac Vice, Quinn Emanuel Urquhart and Sullivan LLP, Los           seeks a partial refund of tuition and fees, claiming that
Angeles, CA, Jonathan Gordon Cooper, Serafina Concannon,         the University “has not delivered the educational services,
Quinn Emanuel Urquhart & Sullivan, LLP, Washington, DC,          facilities, access and/or opportunities” that were “expected,
Terri Lynn Turner, Office of the Vice President and General      were promised, contracted for and paid for....” Id.
Counsel, Baltimore, MD, for Defendant.
                                                                 The Amended Complaint contains three counts: breach
                                                                 of contract (Count I); unjust enrichment (Count II);
               MEMORANDUM OPINION                                and violations of the Maryland Consumer Protection Act
                                                                 (“MCPA”), Md. Code (2013 Repl. Vol., 2017 Supp.), §§
Ellen L. Hollander, United States District Judge                 13-101 et seq. of the Commercial Law Article (“C.L.”)
                                                                 (Count III). All three counts are asserted on behalf of
*1 The COVID-19 global pandemic is the worst public              all three classes: the “Spring 2020 Semester Class”; the
health crisis that the world has experienced in 100 years. 1     “Summer 2020 Semester Class”; and the “Fall 2020 Semester
Given the potentially severe consequences of contracting the     and Beyond Class.” Each class includes undergraduate and
virus, the pandemic produced unparalleled and exceptional        graduate students who paid “tuition and/or fees for in-person
circumstances impacting every aspect of our lives. Indeed, for   educational services that Johns Hopkins did not provide”
a significant period of time, life as we have known it came      during the relevant semester. Plaintiff seeks damages in the
to a halt. As mitigation efforts began to take hold in March     form of “reimbursement, return, and disgorgement of the pro-
2020, many businesses and schools were forced to shut their      rated portion of tuition and fees” paid for the Spring 2020
doors, including Johns Hopkins University (“JHU,” “Johns         semester and the subsequent semesters of online learning, to
Hopkins,” “Hopkins,” or “University”).                           account “for the diminished value of online learning.” Id. ¶¶
                                                                 61, 62.
On or about March 11, 2020, in response to the public
health crisis, Johns Hopkins announced the closure of its        *2 Johns Hopkins has moved to dismiss the Amended
campus. And, like many institutions of higher learning, Johns
                                                                 Complaint for failure to state a claim, pursuant to         Fed.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
  Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 3 of 18 PageID #: 1391
Botts v. Johns Hopkins University, Slip Copy (2021)


R. Civ. P. 12(b)(6). ECF 42. The motion is supported by a         According to plaintiff, the JHU website “expressly
memorandum of law. ECF 42-1 (collectively, the “Motion”).         promises that students will receive an in-person, on-campus
Plaintiff opposes the Motion. ECF 43 (the “Opposition”).          educational experience.” Id. ¶ 22. It states: “ ‘Admitted first
Defendant has replied. ECF 44 (the “Reply”).                      year students will receive additional information about their
                                                                  enrollment at Johns Hopkins in April. This will include
Notably, this class action is one of many brought by students     details about housing, dining, academic advising, registration,
against colleges and universities, complaining about tuition      [o]rientation and more.’ ” Id.
and fees in light of the pandemic. Indeed, since the filing
of the Reply, both sides have filed notices of supplemental        *3 Further, plaintiff alleges that Johns Hopkins touts “the
authority, bringing to the Court's attention several recent       value of its campus life”; “its research capabilities”; “its
decisions in some of these suits. See ECF 45 to ECF 56.           various libraries”; residing on campus; the “significance
                                                                  of ‘Experiential Learning’ ”; the “importance of in-person
No hearing is necessary to resolve the Motion. See Local Rule     interactions”; “the benefits of in-person extracurricular
105.6. For the reasons that follow, I shall deny the Motion as    activities”; and participation in “student clubs.” Id. ¶¶
to Counts I and II and grant the Motion as to Count III.          40, 42-49. For instance, the website states: “ ‘Living
                                                                  on campus is an indispensable piece of the Hopkins
                                                                  undergraduate experience.’ ” Id. ¶ 44 (quoting Housing
I. Factual Background 3                                           & Dining, JOHNS HOPKINS UNIVERSITY (May
Founded in 1876, Johns Hopkins is a “private research             21, 2020) https://www.jhu.edu/life/housing-dining/). As
university” centered in Baltimore with approximately 23,000       to “Experiential Learning,” the website claims that, “
students in its graduate and undergraduate programs. ECF          ‘[t]hrough study treks, practicum projects, staff rides,
35, ¶ 9. It “boasts” a 140 acre “main campus” in Baltimore,       career treks, and internships, you will gain practical,
with a wide variety of facilities, and also has “a substantial    hands-on experience.’ ” Id. ¶ 45 (quoting Experiential
campus in the District of Columbia.” Id. ¶ 15. In its Motion,     Learning, SAIS (May 27, 2020), https://sais.jhu.edu/student-
JHU points out that Johns Hopkins actually has a total of         experience/experiential-learning). And, with respect to one of
eleven campuses. See ECF 42-1 at 7. 4 The University has an       JHU's on-campus libraries, the website proclaims: “ ‘Mason
endowment of approximately $6.28 billion dollars. ECF 35,         Library provides services, collections, and technologies that
¶ 9.                                                              support the Johns Hopkins SAIS community. From one-
                                                                  on-one consultations with librarians to spaces for academic
Plaintiff claims that Johns Hopkins “holds itself out through     collaboration, the library is a hub of activity for students.’ ”
its website, educational and promotional literature, and          Id. ¶ 49 (quoting Our Libraries, SAIS (May 27, 2020), https://
through in-person activities such as campus tours, as being       sais.jhu.edu/faculty-research/our-libraries (May 27, 2020)).
as [sic] an elite residential research university.” Id. ¶ 15.
And, when “students apply to become admitted to one of            Moreover, Botts alleges that Johns Hopkins “requires
its graduate or undergraduate programs, such students have        students to be on campus in order to be enrolled.” Id. ¶ 41
the expectation that they would have use of the campus and        (emphasis in original). For example, the student handbook for
educational facilities” and continue “their studies through the   SAIS provides: “Students who are not on campus during the
attainment of a degree.” Id. ¶¶ 16, 17.                           first two weeks of the semester may be required to [move]
                                                                  enrollment to a future term.” Id.
Botts asserts that the admissions offer from Johns Hopkins
“promises a live, in-person education at one” of the              The Spring 2020 semester began on January 15, 2020, “on-
University's campuses. Id. ¶ 20. Further, the admissions letter   campus and in-person as usual, and as expected.” Id. ¶ 24. The
provides that the student will be “ ‘joining a vibrant campus’    semester was scheduled to end on May 12, 2020. Id. However,
” where the student “ ‘will learn alongside intellectually        about halfway through the semester, on March 5, 2020,
adventurous peers under the guidance of faculty who are           Maryland Governor Lawrence (“Larry”) Hogan, Jr. declared
experts in their fields….’ ” Id. In addition, the admissions      a state of emergency and catastrophic health emergency to
offer states: “ ‘We can't wait to see what you will contribute    control and prevent
to our campus….’ ” Id.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
  Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 4 of 18 PageID #: 1392
Botts v. Johns Hopkins University, Slip Copy (2021)


                                                                   learning. Id. ¶¶ 3-6, 39, 51. According to plaintiff, the
the spread of COVID-19 in Maryland. See State                      “online learning options Defendant currently offers, though
of Maryland, Declaration of State of Emergency                     consistent with safety measures…simply cannot provide the
and Existence of Catastrophic Health Emergency                     academic experiences Defendant itself touts as its signatures.”
– COVID-19 (Mar. 5, 2020). A week later, on                        Id. ¶ 51; see id. ¶ 39 (citing Eric P. Bettinger et al.,
March 11, 2020, the World Health Organization                      Virtual Classrooms: How Online College Courses Affect
declared COVID-19 a global pandemic. See Rolling                   Student Success, AMERICAN ECONOMIC REVIEW). For
Updates on Coronavirus Disease (COVID-19), WORLD                   example, she posits that many of the online classes were
HEALTH ORG., https://www.who.int/emergencies/diseases/             “not even ‘live’ virtual instruction, but instead [were] merely
novel-coronavirus-2019/events-as-they-happen. And, on              recorded lectures for students to watch at their leisure.” Id. ¶
March 13, 2020, President Donald Trump declared                    50.
a national emergency due to the novel coronavirus.
See President Donald J. Trump, Proclamation on                     The disparity between in-person and online education is
Declaring a National Emergency Concerning the                      illustrated, according to plaintiff, by the “vast price difference
Novel Coronavirus Disease (COVID-19) Outbreak (Mar.                in Johns Hopkins's in-person, on-campus programs versus
13, 2020), https://www.whitehouse.gov/presidential-actions/        Johns Hopkins's own online learning program.” Id. ¶ 53. For
proclamation-declaring-national-emergency-concerning-              example, the University's Masters in Business Administration
novel-coronarirus-disease-covid-19-outbreak/.                      (“MBA”) program charges $62,500 in tuition for the in-
On March 11, 2020, Johns Hopkins emailed its students,             person program, but only $41,175 for the “equivalent credits
faculty, and staff, announcing that “because of the global         for its online program.” Id. ¶ 54. And, plaintiff contends,
COVID-19 pandemic, all in-person classes for the Spring            Johns Hopkins “implicitly admitted that students were
2020 semester would be suspended and replaced with online          harmed by the switch to ‘online learning’ when it announced
classes by March 23, 2020.” Id. ¶ 27. Students were asked to       a limited 10% reduction in undergraduate tuition for the Fall
vacate on-campus housing by March 15, 2020. Id.                    2020 Semester.” Id. ¶ 55.

Virtual instruction continued through the remainder of the         However, that same reduction in tuition was not offered to
Spring 2020 semester, as well as the 2020 Summer session.          graduate students. Id. ¶ 56. Rather, Johns Hopkins offered
Id. ¶ 30. On June 20, 2020, Johns Hopkins announced that           a $1,000 “ ‘Covid-19 Hardship Tuition Credit’ ” for SAIS
it would resume in-person classes in the Fall of 2020. Id. ¶       students for the 2020-2021 academic year. Id. ¶ 57. According
32. But, a month later, on July 20, 2020, as the pandemic          to plaintiff, this “amounted to less than a 2% reduction
continued, the University “abruptly announced that all classes     in tuition for” SAIS students. Id. In fact, Johns Hopkins
for the SAIS student[s] would be held online for the” Fall         increased the tuition for SAIS by 3% for the 2020-2021
of 2020. Id. ¶ 34. Shortly thereafter, on August 6, 2020,          academic year. Id. ¶ 58.
JHU announced that undergraduate classes would also be held
online for the Fall 2020 semester. Id. 5                           In sum, plaintiff posits that the announcement suspending
                                                                   in-person classes “effectively breached or terminated the
Botts paid approximately $26,600 in tuition and fees to Johns      contract Johns Hopkins had with each and every student and
Hopkins for the Spring 2020 semester; $14,490 in tuition and       tuition provider and other class member, who had paid for the
fees for the Summer 2020 session; and $32,886 for the Fall         opportunity to participate in academic life on Johns Hopkins
2020 semester. Id. ¶ 8. According to plaintiff, when she paid      on-campus and in-person.” Id. ¶ 28. But, plaintiff adds, Johns
the tuition and fees, she “entered into an express or implied      Hopkins has “refused to properly and proportionally refund
contract” with the University; in exchange for tuition and fees,   tuition and related expenses….” Id. ¶ 36. 6
the University “would provide live, in-person and on-campus
instruction as it had historically provided and access to its
physical resources such as libraries and laboratories and other    II. Standard of Review
campus facilities.” Id. ¶ 19.

 *4 Plaintiff claims that the quality of the Johns Hopkins                              A.     Rule 12(b)(6)
education significantly diminished after the shift to remote



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
  Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 5 of 18 PageID #: 1393
Botts v. Johns Hopkins University, Slip Copy (2021)


A defendant may test the legal sufficiency of a complaint by     In other words, the rule demands more than bald accusations
way of a motion to dismiss under      Rule 12(b)(6).     In re   or mere speculation.       Twombly, 550 U.S. at 555; see
Birmingham, 846 F.3d 88, 92 (4th Cir. 2017);        Goines v.       Painter's Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th
Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016);   Cir. 2013). If a complaint provides no more than “labels and
                                                                 conclusions” or “a formulaic recitation of the elements of a
   McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010),
                                                                 cause of action,” it is insufficient. Twombly, 550 U.S. at
aff'd sub nom.,     McBurney v. Young, 569 U.S. 221 (2013);
                                                                 555. “[A]n unadorned, the-defendant-unlawfully-harmed-me
   Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir.
                                                                 accusation” does not state a plausible claim of relief. Iqbal,
1999). A     Rule 12(b)(6) motion constitutes an assertion by    556 U.S. at 678. Rather, to satisfy the minimal requirements
a defendant that, even if the facts alleged by a plaintiff are   of Rule 8(a)(2), the complaint must set forth “enough factual
true, the complaint fails as a matter of law “to state a claim   matter (taken as true) to suggest” a cognizable cause of action,
upon which relief can be granted.”                               “even if...[the] actual proof of those facts is improbable
                                                                 and...recovery is very remote and unlikely.” Twombly, 550
Whether a complaint states a claim for relief is assessed by
                                                                 U.S. at 556 (internal quotation marks omitted).
reference to the pleading requirements of Fed. R. Civ. P.
8(a)(2). It provides that a complaint must contain a “short
and plain statement of the claim showing that the pleader is     In reviewing a       Rule 12(b)(6) motion, a court “must
entitled to relief.” The purpose of the rule is to provide the   accept as true all of the factual allegations contained in the
defendants with “fair notice” of the claims and the “grounds”    complaint” and must “draw all reasonable inferences [from
for entitlement to relief.   Bell Atl. Corp. v. Twombly, 550     those facts] in favor of the plaintiff.” E.I. du Pont de
U.S. 544, 555-56 (2007).                                         Nemours & Co., 637 F.3d at 440 (citations omitted); see
                                                                    Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th
*5 To survive a motion under Rule 12(b)(6), a complaint          Cir. 2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473,
must contain facts sufficient to “state a claim to relief that
                                                                 484 (4th Cir. 2015);    Kendall v. Balcerzak, 650 F.3d 515,
is plausible on its face.”   Twombly, 550 U.S. at 570; see       522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). But,
                                                                 a court is not required to accept legal conclusions drawn
   Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation
omitted) (“Our decision in Twombly expounded the pleading        from the facts. See     Papasan v. Allain, 478 U.S. 265, 286
standard for ‘all civil actions’....”); see also Fauconier v.
                                                                 (1986); Glassman v. Arlington Cty., 628 F.3d 140, 146 (4th
Clarke, 996 F.3d 265, 276 (4th Cir. 2020); Paradise Wire &
                                                                 Cir. 2010). “A court decides whether [the pleading] standard
Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312,
                                                                 is met by separating the legal conclusions from the factual
317 (4th Cir.
                                                                 allegations, assuming the truth of only the factual allegations,
                                                                 and then determining whether those allegations allow the
2019); Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017).       court to reasonably infer” that the plaintiff is entitled to the
To be sure, a plaintiff need not include “detailed factual       legal remedy sought. A Society Without a Name v. Virginia,
allegations” in order to satisfy Rule 8(a)(2).     Twombly,      655 F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937
550 U.S. at 555. Moreover, federal pleading rules “do not        (2012).
countenance dismissal of a complaint for imperfect statement
                                                                 Courts ordinarily do not “ ‘resolve contests surrounding the
of the legal theory supporting the claim asserted.” Johnson      facts, the merits of a claim, or the applicability of defenses’
v. City of Shelby, Miss., 574 U.S. 10, 10 (2014) (per
curiam). But, mere “ ‘naked assertions’ of wrongdoing” are       ” through a     Rule 12(b)(6) motion.      Edwards, 178 F.3d

generally insufficient to state a claim for relief. Francis      at 243 (quoting       Republican Party v. Martin, 980 F.2d
v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (citation       943, 952 (4th Cir. 1992)). However, “in the relatively rare
omitted).                                                        circumstances where facts sufficient to rule on an affirmative
                                                                 defense are alleged in the complaint, the defense may be



                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         4
  Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 6 of 18 PageID #: 1394
Botts v. Johns Hopkins University, Slip Copy (2021)



reached by a motion to dismiss filed under           Rule 12(b)      law of another state. See, e.g.     Cunningham v. Feinberg,
(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir.          441 Md. 310, 326, 107 A.3d 1194, 1204 (2015);  Erie Ins.
2007) (en banc); accord Pressley v. Tupperware Long Term             Exch. v. Heffernan, 399 Md. 598, 618, 925 A.2d 636, 648
Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because
                                                                     (2007);     Am. Motorists Ins. Co. v. ARTRA Grp., Inc., 338
   Rule 12(b)(6) “is intended [only] to test the legal adequacy      Md. 560, 573, 659 A.2d 1295, 1301 (1995); TIG Ins. Co. v.
                                                                     Monongahela Power Co., 209 Md. App. 146, 161, 58 A.3d
of the complaint,”     Richmond, Fredericksburg & Potomac
                                                                     497, 507 (2012), aff’d, 437 Md. 372, 86 A.3d 1245 (2014).
R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his
                                                                     “For choice-of-law purposes, a contract is made where the last
principle only applies...if all facts necessary to the affirmative
                                                                     act necessary to make the contract binding occurs.” Konover
defense ‘clearly appear[ ] on the face of the complaint.’ ”
                                                                     Prop. Tr., Inc. v. WHE Assocs., 142 Md. App. 476, 490, 790
   Goodman, 494 F.3d at 464 (quoting            Forst, 4 F.3d at
                                                                     A.2d 720, 728 (2002) (citing     Commercial Union Ins. Co.
250) (emphasis added in Goodman).
                                                                     v. Porter Hayden Co., 116 Md. App. 605, 672, 698 A.2d
                                                                     1167, 1200 (1997), cert. denied, 348 Md. 205, 703 A.2d 147
                                                                     (1997)). The parties have not specified precisely where this
                       B. Choice of Law                              last act occurred.

 *6 The parties assume, without discussion, that Maryland
                                                                     Plaintiff is a citizen of Virginia who currently resides in
law applies to plaintiff's claims, which are based on Maryland
                                                                     Maine. ECF 35, ¶ 7. Johns Hopkins is “headquartered”
law. “When choosing the applicable state substantive law
                                                                     in Maryland, according to plaintiff. Id. ¶ 12. But, SAIS
while exercising diversity or supplemental jurisdiction, a
                                                                     is located in Washington, D.C. See JOHNS HOPKINS
federal district court applies the choice of law rules of the
                                                                     SCHOOL OF INTERNATIONAL ADVANCED STUDIES,
forum state.”     Ground Zero Museum Workshop v. Wilson,             https://sais.jhu.edu/about-us (last accessed Apr. 12, 2021).
                                                                     Nevertheless, plaintiff alleges that “many of the acts and
813 F. Supp. 2d 678, 696 (D. Md. 2011); see        Colgan
                                                                     transactions giving rise to this action occurred” in Maryland.
Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270, 275 (4th
                                                                     ECF 35, ¶ 12.
Cir. 2007);    Baker v. Antwerpen Motorcars, Ltd., 807 F.
Supp. 2d 386, 389 n.13 (D. Md. 2011). Where, as here, “the           However, because the parties assume that Maryland law
underlying basis for CAFA jurisdiction is diversity, the forum       applies, I shall apply Maryland law with respect to plaintiff's
state's choice of law rules apply.” Wright v. Linebarger             claims.
Googan Blair & Sampson, Ltd. Liab. P'ship, 782 F. Supp. 2d
593, 601 (W.D. Tenn. 2011).
                                                                     III. Discussion
                                                                     Johns Hopkins has moved to dismiss the Amended
“[I]nterpretation of private contracts is ordinarily a question
                                                                     Complaint on four grounds. First, it contends that all of
of state law.”     Volt Info. Scis., Inc. v. Bd. of Trustees of      plaintiff's claims should be dismissed under the educational
Leland Stanford Junior Univ., 489 U.S. 468, 474 (1989);              malpractice doctrine because “they improperly challenge the
accord James v. Circuit City Stores, Inc., 370 F.3d 417, 421-22      qualitative merits of virtual versus in-person learning.” ECF
(4th Cir. 2004). Because Maryland is the forum state, I must         42-1 at 8. Second, Johns Hopkins argues that plaintiff has
apply Maryland substantive law, including its choice of law          failed to state a breach of contract claim because she has
rules, to determine which state's substantive law applies to the     not sufficiently identified the basis for any contractual right
agreement. Small v. WellDyne, Inc., 927 F.3d 169, 173 n.3 (4th       to in-person instruction. Id. at 9. Next, it alleges that Botts
Cir. 2019); Francis v. Allstate Ins. Co., 709 F.3d 362, 369 (4th     fails to plead any plausible basis for unjust enrichment. Id.
Cir. 2013); CACI Int'l, Inc. v. St. Paul Fire & Marine Ins. Co.,     JHU notes, for example, that Botts does not allege that
566 F.3d 150, 154 (4th Cir. 2009).                                   the University “saved money, and thus has profited, by
                                                                     moving classes to a virtual setting.” Id. at 21-22. And, JHU
As to the contract claim, Maryland applies the law of the            moves to dismiss the suit under the MCPA because Botts
state in which the contract was formed (“lex loci contractus”),      does not allege that Johns Hopkins engaged in fraud or
unless the parties to the contract agreed to be bound by the         misrepresentation. Id. at 9.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
  Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 7 of 18 PageID #: 1395
Botts v. Johns Hopkins University, Slip Copy (2021)


                                                                   Rather, she is seeking money damages for defendant's “breach
 *7 Plaintiff asserts, inter alia, that Hopkins argues “against    of certain promises,” id. at 10, and because Hopkins “foisted
a straw man complaint.” ECF 43 at 13. She maintains that           the entire financial burden onto” the students. Id. at 11.
the University presents challenges to non-existent claims. Id.
According to Botts, Hopkins “seeks dismissal of a pleading         In Hunter, the Maryland Court of Appeals considered a
it wishes to oppose” and not the one that was “actually filed      parents’ claim against a school district for failing to evaluate
in this case.” Id. at 7. For example, Botts contends that JHU      and educate their child. The court noted that “so called
“improperly tries to recast [her] claims sounding in contract      ‘educational malpractice’ claims” have been “unanimously
as tort claims.” Id. at 10.                                        rejected” in other jurisdictions based on “considerations
                                                                   of public policy[.]” Id. at 487, 429 A.2d 582 (collecting
I shall address the arguments, in turn.                            cases). Upon review of those cases, the court concluded
                                                                   that “an award of money damages…represents a singularly
                                                                   inappropriate remedy for asserted errors in the educational
                                                                   process.” Id. In the court's view, recognition of such an action
         A. The Educational Malpractice Doctrine
                                                                   “would in effect position the courts of this State as overseers
The educational malpractice doctrine applies when a court          of both the day-to-day operation of our educational process as
is “ ‘asked to evaluate the course of instruction… [and]           well as the formulation of its governing policies.” Id. at 488,
is similarly called upon to review the soundness of the            439 A.2d 582. And, the court was reluctant to impose such a
method of teaching that has been adopted by an educational         responsibility on the judiciary. Id.

institution.’ ”    Ross v. Creighton Univ., 957 F.2d 410, 416
                                                                   The Amended Complaint alleges that online education is
(7th Cir. 1992) (quoting      Paladino v. Adelphi Univ., 89        “inferior” and does “not have the same value” as in-person
A.D.2d 85, 90, 454 N.Y.S.2d 868, 872 (1982)) (alterations          education. See, e.g., ECF 35, ¶¶ 4, 5, 59, 60. However,
in Creighton Univ.). It precludes a court from adjudicating        plaintiff's claims do not require a judicial evaluation of
claims regarding the quality of education provided by an           the “quality” of the program or the method of teaching
educational institution. Hunter v. Bd. of Educ. of Montgomery
                                                                   at Johns Hopkins. See          Creighton Univ., 957 F.2d at
Cty., 292 Md. 481, 487, 439 A.2d 582, 582 (1982); see
                                                                   416 (citing Hunter, 292 Md. at 489 n.5, 439 A.2d at 586,
also Gurbani v. Johns Hopkins Health Systems Corp., 237
                                                                   and other cases). Rather, plaintiff's claims are grounded in
Md. App. 261, 293, 185 A.3d 760, 779 (2018) (noting that
                                                                   contract—i.e., whether Hopkins made a promise to provide
there is “a broader body of case law that overwhelmingly
                                                                   in-person educational services and whether it subsequently
favors judicial deference to academic decisions at all levels
                                                                   breached that promise. The Amended Complaint focuses at
of education”).
                                                                   least partially on assertions and representations made by
                                                                   Johns Hopkins in “official statements and publications,”
As a threshold matter, JHU maintains that plaintiff's claims
                                                                   which serve as the basis of the alleged contractual relationship
are barred by the educational malpractice doctrine. ECF 42-1
                                                                   between the University and plaintiff. Ascertaining the
at 11-16. It contends that the doctrine applies here because
                                                                   meaning of these materials is an exercise in contract
plaintiff challenges “the qualitative merits of virtual versus
                                                                   interpretation, which does not require an “improper judicial
in-person learning.” Id. at 8. Dismissal is appropriate, argues
                                                                   foray[ ] into evaluations” of the academic judgments of
Hopkins, because plaintiff's claims improperly require “a
                                                                   educational professionals. Metzner v. Quinnipiac Univ., 3:20-
judicial evaluation of the quality and value of the University's
academic programs.” ECF 44 at 6. Hopkins maintains that            cv-00784,     2021 WL 1146922, at *6 (D. Conn. Mar. 25,
“how and what to teach are core pedagogical concerns that fall     2021); see also id. at *8 (In this case, “the promise alleged
squarely within [the U]niversity's judgment and discretion.”       to have been breached is not a promise to provide an effective
ECF 42-1 at 8.                                                     or adequate education but instead to provide an in-person
                                                                   education.”).
Botts disputes the contention that her suit implicates the
educational malpractice doctrine. ECF 43 at 10-12. She             *8 To be sure, courts generally have no business intruding in
argues that she has not sued for “education negligence,” id.       matters “such as course content, homework load, and grading
at 10, or to “change the ‘quality’ of her education.” Id. at 11.
                                                                   policy,” which are “core university concerns.”        Lovelace


                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           6
  Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 8 of 18 PageID #: 1396
Botts v. Johns Hopkins University, Slip Copy (2021)


v. Se. Mass. Univ., 793 F.2d 419, 426 (1st Cir. 1986). At          contract alleged. The requested relief does not require the
this stage, however, adjudication of plaintiff's claims does not   Court to ask BYU to change its operations or otherwise
require an inquiry into the academic quality of the remote         interfere in BYU's academic decisions, so this argument does
education provided by Hopkins. Nor do plaintiff's claims
                                                                   not support granting the Motion.”);    Ford v. Rensselaer
implicate the University's academic freedom “to determine
                                                                   Polytechnic Inst., No. 1:20-CV-470, 2020 WL 7389155, at
for itself on academic grounds who may teach, what may be
                                                                   *5-6 (N.D.N.Y. Dec. 16, 2020) (concluding that plaintiffs’
taught, how it shall be taught, and who may be admitted to
                                                                   claims “seeking recompense from their tuition payments”
study.”       Regents of Univ. of Cal. v. Bakke, 438 U.S. 265,
                                                                   were not barred);         Saroya v. Univ. of the Pac., No.
312 (1978) (quoting       Sweezy v. New Hampshire, 354 U.S.        5:20-cv-03196-EJD, 2020 WL 7013598, at *3–5 (N.D. Cal.
234, 263 (1957) (Frankfurter, J., concurring)). In other words,    Nov. 27, 2020) (declining to dismiss based on educational
the decision to deliver instruction via remote technology was      malpractice bar because claim was not that the university
not a decision made on “academic grounds.” Instead, it was         “failed to provide students with an adequate education, but
an administrative decision made to address the exigencies of       that it failed to provide certain services as promised”).
the COVID-19 crisis.
                                                                   In sum, from the face of the Amended Complaint, it is
Numerous courts analyzing similar claims lodged against            plausible that plaintiff's claims may be resolved without a
educational institutions that shifted to online learning during    subjective assessment of educational quality. Therefore, at
the pandemic have also rejected requests for dismissal based       this juncture the educational malpractice doctrine does not
                                                                   bar plaintiff's claims. However, this determination does not
on deference to educational institutions. See, e.g., Oyoque
                                                                   foreclose the Court from reassessing, at a later time, whether
v. DePaul Univ., No. 20 C 3431, 2021 WL 679231, at *2
                                                                   resolution of plaintiff's claims requires the Court “to enter the
(N.D. Ill. Feb. 21, 2021) (“Though portions of the plaintiffs’
                                                                   classroom” to evaluate “whether a course conducted remotely
allegations can be read as talking about the value of online
                                                                   was less valuable than one conducted in person—and if so, by
instruction, at its core the complaint's focus is breach of
contract—whether DePaul provided the specific services             how much ….” Hassan, 2021 WL 293255, at *4 (quotation
it allegedly promised.”); Hassan v. Fordham Univ., __ F.           marks and citation omitted).
Supp. 3d __,       2021 WL 293255, at *2 (S.D.N.Y. Jan.
28, 2021) (“The Court holds that Plaintiff's claims are not        B. Breach of Contract
barred by the educational malpractice doctrine, because they
are sufficiently grounded in whether an alleged promise for
educational services was made and breached.”); Doe v. Emory                                       1.
Univ., No. 1:20-CV-2002-TWT, 2021 WL 358391, at *4
                                                                    *9 Plaintiff asserts a claim of breach of contract. She
(N.D. Ga. Jan. 22, 2021) (“Because judicial intervention
                                                                   contends that the parties entered into a “binding contract,”
here would not require continuous judicial intrusion, and
                                                                   either express or implied, by way of each “admission offer”
because a court can properly and justly evaluate the dispute,
                                                                   and accepted “through payment of tuition and fees.” ECF 35,
this Court declines the Defendant's invitation to defer to
                                                                   ¶ 72.
its decision-making without assessing the merits of the
Plaintiffs’ claims.”); McCarthy v. Loyola Marymount Univ.,
                                                                   In general, a contract is defined as “a promise or set of
2:20-cv-04668-SB (JEMx), 2021 WL 268242, at *3 (C.D.
                                                                   promises for breach of which the law gives a remedy, or the
Cal. Jan. 8, 2021) (concluding that the “decision to suddenly
                                                                   performance of which the law in some way recognizes as a
shift to online education can hardly be characterized as an
                                                                   duty.” Richard A. Lord, 1 Williston on Contracts § 1:1, at 2-3
‘academic decision’ within the meaning of that [educational
                                                                   (4th ed. 1990); accord Restatement (Second) Contracts § 1,
malpractice] doctrine”); Hiatt v. Brigham Young Univ.,
                                                                   at 5 (1981); see also Maslow v. Vanguri, 168 Md. App. 298,
No. 1:20-CV-00100 (TS), 2021 WL 66298, at *3 (D.
                                                                   321, 896 A.2d 408, 421-22, cert. denied, 393 Md. 478, 903
Utah Jan. 7, 2021) (“Plaintiff is not asking the Court to
                                                                   A.2d 416 (2006). “ ‘A contract is formed when an unrevoked
interfere in BYU's academic or pedagogical choices by
requiring BYU to provide in-person education or change             offer made by one person is accepted by another.’ ”      Cty.
its methods of education. Rather, Plaintiff is asking for a        Comm'rs for Carroll Cty. v. Forty W. Builders, Inc., 178 Md.
refund of tuition and/or mandatory fees for the breach of          App. 328, 377, 941 A.2d 1181, 1209 (2008) (quoting Prince


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
  Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 9 of 18 PageID #: 1397
Botts v. Johns Hopkins University, Slip Copy (2021)


George's County v. Silverman, 58 Md. App. 41, 57, 472 A.2d
104, 112 (1984)).                                                    *10 Thus, an implied-in-fact contract “ ‘refers to that class
                                                                    of obligations which arises from mutual agreement and intent
Here, plaintiff claims breach of contract. In Maryland, the         to promise, when the agreement and promise have simply
elements of a claim for breach of contract are “ ‘contractual       not been expressed in words. Despite the fact that no words
obligation, breach, and damages.’ ” Parkway 1046, LLC v.            of promise or agreement have been used, such transactions
U.S. Home Corp., 961 F.3d 301, 307 (4th Cir. 2020) (quoting         are nevertheless true contracts, and may properly be called
Kumar v. Dhanda, 198 Md. App. 337, 344, 17 A.3d 744,                inferred contracts or contracts implied in fact.’ ” Mohiuddin
749 (2011)). Thus, to prevail, plaintiff “must prove that the       v. Doctors Billing & Management Solutions, Inc., 196 Md.
defendant owed the plaintiff a contractual obligation and           App. 439, 448, 9 A.3d 859, 865 (2010) (quoting 1 Richard
                                                                    A. Lord, Williston on Contracts, § 1.5, pp. 20-21 (1990))
that the defendant breached that obligation.” Taylor v.
                                                                    (emphasis in Mohiuddin); see State Construction Corp. v.
NationsBank, N.A., 365 Md. 166, 175, 776 A.2d 645, 651
                                                                    Slone Assocs., Inc., 385 F. Supp. 3d 449, 462-63 (D. Md.
(2001).
                                                                    2019) (observing that “an implied-in-fact contract is, for all
                                                                    intents and purposes, an ‘actual contract’ ”). “Recovery on
A contract may be oral or written. See         Cty. Comm'rs of      a contract implied in fact...is based on the amount that the
Caroline Cty. v. Roland Dashiell & Sons, Inc., 358 Md. 83, 94,      parties intended as the contract price or, if that amount is
747 A.2d 600, 606 (2000). A contract may also be express or         unexpressed, the fair market value of the plaintiff's services.”
implied. “ ‘An express contract has been defined as an actual
                                                                       Mogavero, 142 Md. App. at 276, 790 A.2d at 53.
agreement of the parties, the terms of which are openly uttered
or declared at the time of making it, being stated in distinct
                                                                    To determine whether there is an enforceable contract, courts
and explicit language, either orally or in writing.’ ” Maryland
                                                                    begin the analysis by considering “the essential prerequisite
Cas. Co. v. Blackstone Int'l Ltd., 442 Md. 685, 706, 114 A.3d
                                                                    of mutual assent to the formation of a contract....”   Falls
676, 688 (2015) (quoting        Dashiell, 358 Md. at 94, 747
                                                                    Garden Condo. Ass'n, Inc. v. Falls Homeowners Ass'n, Inc.,
A.2d at 606).
                                                                    441 Md. 290, 302, 107 A.3d 1183, 1189 (2015); see Mitchell
                                                                    v. AARP, 140 Md. App. 102, 116, 779 A.2d 1061, 1069
An implied-in-fact contract, or an “implied contract,” is “an
                                                                    (2001) (“An essential element with respect to the formation
agreement which legitimately can be inferred from intention
                                                                    of a contract is ‘a manifestation of agreement or mutual
of the parties as evidenced by the circumstances and the
                                                                    assent by the parties to the terms thereof; in other words,
ordinary course of dealing and the common understanding
                                                                    to establish a contract the minds of the parties must be in
of men.” Maryland Cas. Co., 442 Md. at 706, 114 A.3d at
                                                                    agreement as to its terms.’ ” (citations omitted)). Mutual
688. An implied-in-fact contract “is ‘inferred from conduct
                                                                    assent is an integral component of every contract. See, e.g.,
of parties and arises where plaintiff, without being requested
                                                                    Joseph Saveri Law Firm Inc. v. Michael E. Criden, P.A., 759
to do so, renders services under circumstances indicating
                                                                    F. App'x 170, 173 (4th Cir. 2019) (recognizing as a “bedrock
that he expects to be paid therefore, and defendant, knowing
                                                                    principle of law” that an offeree must accept an offer to
such circumstances, avails himself of [the] benefit of those
                                                                    form a contract);      Cochran v. Norkunas, 398 Md. 1, 14,
services.’ ”    Dashiell, 358 Md. at 95 n.6, 747 A.2d at 606
                                                                    919 A.2d 700, 708 (2007); Advance Telecom Process LLC
n.6 (citation omitted); see       Mogavero v. Silverstein, 142      v. DSFederal, Inc., 224 Md. App. 164, 177, 119 A.3d 175,
Md. App. 259, 275, 790 A.2d 43, 52 (2002) (“An implied-             183 (2015). “Manifestation of mutual assent includes two
in-fact contract is a ‘true contract’ and ‘means that the parties   issues: (1) intent to be bound, and (2) definiteness of terms.”
had a contract that can be seen in their conduct rather than in
                                                                       Cochran, 398 Md. at 14, 919 A.2d at 708.
an explicit set of words.’ ”); Slick v. Reinecker, 154 Md. App.
312, 318, 839 A.2d 784, 787 (2003) (“ ‘The term [implied in
                                                                    Whether oral or written, a contract must express with certainty
fact contract] only means that the parties had a contract that
                                                                    the nature and extent of the parties’ obligations and the
can be seen in their conduct rather than in an explicit set of
words.’ ”) (quoting Mass Transit Admin. v. Granite Constr.          essential terms of the agreement. RRC Northeast, LLC
Co., 57 Md. App. 766, 774, 471 A.2d 1121 (1984)) (emphasis          v. BAA Maryland, Inc., 413 Md. 638, 655, 994 A.2d 430,
omitted) (bracketed words added in Slick).
                                                                    440 (2010);      Forty W. Builders, Inc., 178 Md. App. at


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
 Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 10 of 18 PageID #: 1398
Botts v. Johns Hopkins University, Slip Copy (2021)


                                                                    Streeter v. Walden Univ., LLC, CCB-16-3460, 2017 WL
377-78, 941 A.2d at 1209-10; see        Canaras v. Lift Truck
                                                                    6035253, at *2 (D. Md. Dec. 5, 2017), aff'd, 730 F. App'x
Services, 272 Md. 337, 346, 322 A.2d 866, 871 (1974). If
                                                                    163 (4th Cir. 2018); Showell v. Capella University Inc.,
an agreement omits an important term, or is otherwise too
                                                                    GLR-16-3761, 2017 WL 11451382, at *3 (D. Md. Sept.
vague or indefinite with respect to an essential term, it is not
                                                                    29, 2017). As Judge Quarles said: “ ‘When a student is
enforceable.   Mogavero, 142 Md. App. at 272, 790 A.2d              duly admitted by a private university there is an implied
at 51; see L & L Corp. v. Ammendale, 248 Md. 380, 385,              contract between the student and the university that, if
236 A.2d 734, 737 (1967);      Robinson v. GEO Licensing            the student complies with the terms prescribed by the
Co., L.L.C., 173 F.Supp.2d 419, 423 (D. Md. 2001); see also         university, the student will obtain a degree.’ ” Sirpal v.
                                                                    Wang, WDQ-12-0365, 2013 WL 5234256, at *3 n.9 (D. Md.
    Schloss v. Davis, 213 Md. 119, 123, 131 A.2d 287, 290           Sept. 16, 2013) (quoting Harwood, 130 Md. at 483, 747
(1956) (stating that a “contract may be so vague and uncertain      A.2d at 209). The “terms of the contract are contained in
as to price or amount as to be unenforceable”).                     the brochures, course offering bulletins, and other official
                                                                    statements, policies and publications of a university….”
                                                                    Harwood, 130 Md. App. at 483, 747 A.2d at 209 (internal
                               2.                                   citations omitted).

“Maryland law requires that a plaintiff alleging a breach           Nevertheless, courts are “mindful” of their “lack of
of contract ‘must of necessity allege with certainty and            competence in assessing academic judgments,” and generally
definiteness facts showing a contractual obligation owed by         do not “ ‘interfere in the operations of colleges and
the defendant to the plaintiff and a breach of that obligation by   universities.’ ” Onawola v. Johns Hopkins University, 412
defendant.’ ” Polek v. J.P. Morgan Chase Bank, N.A., 424 Md.        F. Supp. 2d 529, 532 (D. Md. 2006) (quoting Harwood,
333, 362, 36 A.3d 399, 416 (2012) (citation omitted; emphasis
                                                                    130 Md. App. at 483, 747 A.2d at 209); see             Huang
in Polek). In other words, “[i]t is the parties’ agreement
                                                                    v. Bd. of Governors of the Univ. of N.C., 902 F.2d 1134,
that ultimately determines whether there has been a breach.”
                                                                    1142 (4th Cir. 1990) (“When judges are asked to review
Mathis v. Hargrove, 166 Md. App. 286, 318-19, 888 A.2d
                                                                    the substance of a genuinely academic decision...they should
377, 396 (2005).
                                                                    show great respect for the faculty's professional judgment.”);
                                                                    Valente v. Univ. of Dayton, 438 F. App'x 381, 384 (6th Cir.
 *11 As to the terms of the contract, under Maryland law,
                                                                    2011) (“Contracts for private education have unique qualities
the interpretation of a contract is “ordinarily a question of
                                                                    and must be construed to allow the institution's governing
law for the court.” Grimes v. Gouldmann, 232 Md. App. 230,
                                                                    body to meet its educational and doctrinal responsibilities.”).
235, 157 A.3d 331, 335 (2017); see Spacesaver Sys., Inc. v.
                                                                    The “ ‘policy concerns that preclude a cause of action for
Adam, 440 Md. 1, 7, 98 A.3d 264, 268 (2014);    Myers               educational malpractice apply with equal force to bar a
v. Kayhoe, 391 Md. 188, 198, 892 A.2d 520, 526 (2006);              breach of contract claim attacking the general quality of an
   Towson Univ. v. Conte, 384 Md. 68, 78, 862 A.2d 941,             education.’ ” Gurbani, 237 Md. App. at 293, 185 A.3d at 779

946 (2004);      Lema v. Bank of Am., N.A., 375 Md. 625,            (quoting    Creighton Univ., 957 F.2d at 416).
641, 826 A.2d 504, 513 (2003); Under Armour, Inc. v. Ziger/
Snead, LLP, 232 Md. App. 548, 552, 158 A.3d 1134, 1136              However, “as with any Maryland breach of contract claim,
(2017). This includes the determination of whether a contract       a student plausibly states a claim under        Rule 12(b)(6)
is ambiguous. Sy-Lene of Wash., Inc. v. Starwood Urban              if she states ‘facts showing a contractual obligation owed
Retail II, LLC, 376 Md. 157, 163, 829 A.2d 540, 544 (2003).         by the defendant to the plaintiff and a breach of that
                                                                    obligation by defendant.’ ” Showell, 2017 WL 11451382,
Notably, “[t]he relationship between a student and a private        at *3 (quoting Polek, 424 Md. at 362, 36 A.3d at 416)
university is largely contractual in nature.” Harwood v. Johns      (emphasis in Showell). And, Botts asserts that she has
Hopkins Univ., 130 Md. App. 476, 483, 747 A.2d 205,                 alleged the formation of either an express or implied contract
209, cert. denied, 360 Md. 486, 759 A.2d 231 (2000).                based on JHU's offer of admission and her payment of the
Courts applying Maryland law have recognized a contractual          required tuition and fees. ECF 35, ¶ 74; ECF 43 at 16. As
relationship between students and private universities. See         part of that contract, “as conveyed to students through the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             9
 Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 11 of 18 PageID #: 1399
Botts v. Johns Hopkins University, Slip Copy (2021)


admission offer and numerous other materials sent to them,”       There is authority that suggests these promotional statements,
Johns Hopkins “promised to provide in-person, on-campus           on their own, may not amount to an express, enforceable
education services, including in-person instruction and access    promise to provide in-person education. See Espejo v. Cornell
to on campus resources [sic]…” ECF 35, ¶ 75. Moreover,            Univ., 3:20-CV-467 (MAD/ML), 2021 WL 810159, at *4
Botts alleges that Johns Hopkins breached that promise            (N.D.N.Y. Mar. 3, 2021) (“These statements, ‘which seem
when it transitioned to virtual programming in March 2020         to be intended to inform potential students of available
but failed to provide adequate tuition refunds. Id. ¶ 77.         amenities, do not amount to a ‘contractually-enforceable
                                                                  promise to provide them irrespective of changing or
 *12 To be clear, the question here is not whether Johns
                                                                  unanticipated circumstances.’ ”) (quoting       Oyoque, 2021
Hopkins was justified in closing its campus due to an
                                                                  WL 679231, at *4); In re Columbia Tuition Refund Action, __
unforeseen and unprecedented global pandemic. Nor is it
                                                                  F. Supp. 3d __, 2021 WL 790638, at *4 (S.D.N.Y. Feb. 26,
appropriate to consider the costs incurred by JHU to shift to
                                                                  2021) (noting that “the references in Columbia's marketing
online teaching. Rather, the question is whether plaintiff has
                                                                  materials to ‘the on-campus experience’ are not sufficient
alleged a contract and, if so, whether JHU breached by closing
                                                                  to support a [contract] claim. Many of these references are
the campus and transitioning to virtual instruction, without
                                                                  mere ‘opinion or puffery’ that is ‘too vague to be enforced
adjusting tuition and fees.
                                                                  as a contract’ ”); Emory Univ., 2021 WL 358391, at *5
                                                                  (“While these statements might conjure images of the typical
                                                                  academic, residential, and social opportunities enjoyed by
                              3.                                  college students, these statements cannot be deemed a legal
                                                                  offer. Instead, these promotional statements are essential
The first question is whether plaintiff has adequately            advertising materials, which do not constitute offers to form
alleged that Johns Hopkins was contractually obligated            express contracts….”); cf. Univ. of Baltimore v. Iz, 123 Md.
to provide plaintiff with in-person instruction and an on-        App. 135, 716 A.2d 1107, 1125 (1998) (“ ‘[N]ot every
campus experience. In the Amended Complaint, plaintiff            statement made in a personnel handbook or other publication
points to “many official statements and publications from         will rise to the level of an enforceable covenant....“[G]eneral
the university” as the source of the University's promise to      statements of policy are no more than that and do not meet the
provide in-person instruction. ECF 43 at 14 (citing ECF 35,
¶¶ 20, 22).                                                       contractual requirements of an offer.” ’ ”) (quoting Staggs
                                                                  v. Blue Cross of Maryland, Inc., 61 Md. App. 381, 392, 486
In particular, the Amended Complaint highlights passages          A.2d 798, cert. denied, 303 Md. 295, 493 A.2d 349 (1985)
from the defendant's website that describe the campus's           (internal citation omitted)) (alterations in Iz).
physical beauty and the abundance of facilities and amenities
on campus, including access to laboratories and libraries,         *13 As another court has recognized, “this is not a typical
as well as the opportunities for interaction with faculty and     contract situation where there is an express document with
students, experiential learning, and extracurricular activities   delineated terms that a plaintiff can reference.”   Salerno v.
that are part of the on-campus experience. ECF 35, ¶¶ 20,         Fla. S. Coll., 488 F. Supp. 3d 1211, 1218 (M.D. Fla. 2020). 7
4-49. Plaintiff observes that the admissions letter clearly       But, even if JHU's “promotional statements do not constitute
provides that the admitted student will be “joining a vibrant     a binding [or express] promise of in-person education,” they
campus” where the student “will learn alongside intellectually    “can help define the scope of an implied contract.” Emory
adventurous peers under the guidance of faculty who are           Univ., 2021 WL 358391, at *6. As mentioned, the materials
experts in their fields….” Id. ¶ 20.                              cited in the Amended Complaint tout the University's on-
                                                                  campus resources and facilities. Construed in the light most
JHU seems to concede the creation of a contractual                favorable to plaintiff, these statements “imply in-person
relationship between plaintiff and Johns Hopkins. ECF             participation.” Doe v. Bradley Univ., No. 20-1264, 2020 WL
42-1 at 16. But, it contends that plaintiff fails to “allege      763419, at *3 (C.D. Ill. Dec. 22, 2020); see McCarthy, 2021
any identifiable contractual promise to provide in-person         WL 268242, at *4 (finding that statements touting benefits
education.” Id.                                                   of in-person teaching and on-campus experience sufficient to
                                                                  establish an implied contract).




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           10
 Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 12 of 18 PageID #: 1400
Botts v. Johns Hopkins University, Slip Copy (2021)


And, plaintiff has alleged more than the mere “aspirational”       themselves to finding that a university's only obligation in an
language and promotional statements from the Johns                 implied contract with a student is the provision of a degree.
Hopkins website. She explains that, at the outset of the
                                                                   See, e.g., Espejo, 2021 WL 810159, at *5;      Bergeron
semester, the University actually “requires students to be on
                                                                   v. Rochester Inst. of Tech., No. 20-CV-6283 (CJS), 2020
campus in order to be enrolled.” ECF 43 at 15 (emphasis
in original) (citing ECF 35, ¶ 41). The Amended Complaint          WL 7486682, at *7-8 (W.D.N.Y. Dec. 18, 2020);            Ford,
quotes the Student Handbook for SAIS, which said: “Students        2020 WL 7389155. In           Bergeron, 2020 WL 7486682,
who are not on campus during the first two weeks of                for example, the federal court declined to dismiss a breach
the semester may be required to postpone enrollment to             of contract claim against Rochester Institute of Technology
a future term.” ECF 35, ¶ 41. In addition, the Handbook            (“RIT”) for closing its campus without adequate tuition
stated, id.: “Phd pre-dissertation students must be present on     refunds. It said: “ ‘Under New York law, an implied contract is
campus and working full time towards the fulfillment of the        formed when a university accepted a student for enrollment:
degree.” (Emphasis added).                                         if the student complies with the terms prescribed by the
                                                                   university and completes the required courses, the university
Further, Botts alleges that Johns Hopkins charges students         must award him a degree. The terms of the implied contract
significantly less for online degree programs. Id. ¶¶ 53,          are contained in the university's bulletins, circulars and
54. And, plaintiff explains that the customary and historic
practice of the University was to offer on-campus and in-          regulations made available to the student.’ ”        Id. at *5
person educational services. Id. ¶¶ 16, 19. Consistent with that   (quoting    Papelino v. Albany Coll. of Pharmacy, 633 F.3d
practice, when the semester began in January 2020, classes         81, 93 (2d Cir. 2011) (internal citations and quotation marks
were held in-person and the campus was open to the students.       omitted)).
Id. ¶ 24.
                                                                    *14 In analyzing the breach of contract claim, the Bergeron
Defendant argues that cases finding implied contracts have         Court observed that plaintiffs identified “a multitude of
been “outside of the unique educational context . ...” ECF         promises made by RIT regarding the benefits of its in-
44 at 15. JHU asserts that the parties’ course of conduct          person, on-campus program, including opportunities to work
does not evidence an implied agreement in this context. Id.        directly with faculty in their labs, vibrant and diverse campus
Moreover, Hopkins contends that any implied contract must          life, access to superior technology, and robust on-campus
be read narrowly. According to JHU, “in an ‘implied contract
                                                                   support.”    Id. at *7-8. In addition, the court noted that
between the student and the university,’ the only obligation of
                                                                   RIT offered two different programs—an “in-person, hands-
the University is ‘that, if the student complies with the terms
                                                                   on program” and “fully online distance learning programs”—
prescribed by the university, the student will obtain a degree.’
                                                                   that were mutually exclusive and for which RIT charged
” Id. (quoting Harwood, 130 Md. App. at 483, 747 A.2d at
209).                                                              significantly different tuition rates.   Id. at *1. The court
                                                                   concluded that the facts were sufficient to allege a promise
However, JHU's reading of Harwood is too narrow, and               for in-person instruction and to survive a motion to dismiss.
is contradicted by relevant case law. First, in Harwood, as
                                                                      Id. at *8.
indicated, the Maryland Court of Special Appeals expressly
noted that the “terms of the contract are contained in
the brochures, course offering bulletins, and other official          Ford, 2020 WL 7389155, is also instructive. There,
statements, policies and publications of a university….” 130       Rennselaer Polytechnic Institute (“RPI”) operated a program
Md. App. at 483, 747 A.2d at 209. In other words, the              that relied on a “time based clustering and residential
award of a degree is not necessarily a university's only           commons program,” which required students to be on campus
obligation with respect to its students. Rather, its obligations   for specific portions of the program. See     id. at *4. Based
will depend on the terms contained in the school's brochures       on the claims in its catalog and allegations regarding the in-
and statements.                                                    person program, the court concluded that a promise for in-

Moreover, courts in other districts, interpreting a principle      person instruction was plausible.    Id. at *4-5.
identical to the one set out in Harwood, have not constrained



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           11
 Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 13 of 18 PageID #: 1401
Botts v. Johns Hopkins University, Slip Copy (2021)


According to the material cited in the Amended Complaint,          *15 In contrast with the public educational institutions at
Johns Hopkins may not have made as many assertions with           issue in the District of Maryland cases cited above, Johns
respect to in-person education as were made by RPI or RIT.        Hopkins is a private educational institution. Therefore, it is
But, like the students at RPI, Johns Hopkins requires some        not protected by sovereign immunity. Thus, plaintiff need
students to be on campus during certain parts of the semester.    not allege the existence of a written contract to succeed with
See ECF 35, ¶ 41. And, similar to RIT, Johns Hopkins              regard to her breach of contract claim.
offered both in-person and fully virtual learning programs and
charged higher tuition rates for its in-person programs. ECF      Moreover, numerous courts outside of this district have
35, ¶¶ 53, 54; see Espejo, 2021 WL 810159, at *5 (“Certainly,     denied motions to dismiss in nearly identical breach of
Cornell has not made as many assertions with respect to in-       contract actions, finding that the facts were sufficient to
person education as RPI did [as recounted in Ford], nor is        allege a contract for in-person instruction, based on language
there any indication that Cornell requires students to reside     from university handbooks, catalogs, and brochures. See, e.g.,
on campus for any part of their education. However, both          Nguyen v. Stephens Institute, __ F. Supp. 3d __, 2021 WL
this case and Ford include an explicit statement from the         1186341, at *4 (N.D. Cal. Mar. 30, 2021) (finding statements
university indicating that the education for which Plaintiffs     in school's marketing, advertisements, and other public
paid tuition includes an on-campus component.”).                  representations, coupled with statements in “Enrollment
                                                                  Agreement,” collectively formed implied contract to provide
Other judges of this court, considering analogous suits under     in-person instruction); Patel v. Univ. of Vermont, No. 5:20-
Maryland law, have dismissed the students’ contract claims.       cv-61, 2021 WL 1049980, at *8-9 (D. Vt. Mar. 15, 2021)
                                                                  (finding that “statements in the course catalogue and on the
But, those cases are readily distinguishable. See      Student
                                                                  website could reasonably be interpreted by a fact finder to
“A” v. Hogan, __F. Supp. 3d__, 2021 WL 119083 (D. Md.
                                                                  form a promise that Plaintiffs’ academic courses would be
Jan. 13, 2021); Student “C” v. Anne Arundel Cty. Cmty. Coll.,
                                                                  in-person and that Plaintiffs would receive the benefits of
__F. Supp. 3d__, 2021 WL 82919 (D. Md. Jan. 11, 2021);
                                                                  on-campus (and adjacent) facilities and activities”); Emory,
Student “B” v. Howard Cty. Cmty. Coll., __F. Supp. 3d __,
                                                                  2021 WL 358391, at *6 (“Defendant's customary practice and
2021 WL 75139 (D. Md. Jan. 8, 2021). In Student “A”, for
                                                                  the Plaintiffs’ payment of tuition represent sufficient factual
example, the plaintiffs sued public universities that qualified
                                                                  allegations of mutual assent to an implied contract.”); Rhodes
for the protection of sovereign immunity.
                                                                  v. Embry-Riddle Aeronautical Univ., Inc., __ F. Supp. 3d
                                                                  __, 2021 WL 140708, at *5-6 (M.D. Fla. Jan. 14, 2021)
In Maryland, the State waives sovereign immunity in contract
                                                                  (finding plaintiffs adequately pleaded breach of contract,
actions only where the agreement at issue “is a written
                                                                  noting that “[s]urely those on-campus students are paying
contract that an official or employee executed for the
                                                                  for something”) (emphasis in original); Bahrani v. Ne. Univ.,
State.” Md. Code. (2014 Repl. Vol.), § 12-201 of the
                                                                  No. 20-10946-RGS, 2020 WL 7774292, at *2 (D. Mass.
State Government Article (“S.G.”); see       Stern v. Bd. of      Dec. 30, 2020) (holding that further factual development
Regents, Univ. Sys. of Md., 380 Md. 691, 701, 846 A.2d            was needed to determine whether plaintiffs had a contractual
996, 1012-13 (2004) (explaining that this provision is to be
                                                                  right to in-person instruction); Chong et al. v Northeastern
construed narrowly “in order to avoid weakening the doctrine
                                                                  Univ., No. CV 20-10844-RGS, 2020 WL 7338499, at *3 (D.
of sovereign immunity by judicial fiat”);       ARA Health        Mass. Dec. 14, 2020) (“Drawing all inferences in plaintiffs'
Services, Inc. v. Dep't of Public Safety and Correctional         favor, the court cannot, as a matter of law, say that no
Services, 344 Md. 85, 91-92, 685 A.2d 435, 438 (1996) (per        student who read these statements could have reasonably
curiam). The Student “A” Court concluded that the schools’        expected...entitle[ment] to in-person instruction.”); Gibson
advertisements for in-person services could not be construed      v. Lynn Univ., Inc., No. 20-CIV-81173-RAR, 2020 WL
as contracts that satisfied the waiver.   2021 WL 119083, at      7024463, at *3 (S.D. Fla. Nov. 29, 2020) (rejecting
*3-5; see Student “C”, 2021 WL 82919, at *5 (finding that         university's argument that complaint lacked allegations of
“sovereign immunity bars Plaintiff's claim unless it is based     contractual provisions requiring university to provide in-
on a signed writing or a specific refund policy”); Student “B”,   person education or requiring a refund of fees; reasoning
2021 WL 75139, at *4 (same).                                      that “[t]hroughout the Amended Complaint, Plaintiff cites
                                                                  to portions of Lynn's publications and policies that suggest
                                                                  courses would be conducted in-person and students would


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           12
 Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 14 of 18 PageID #: 1402
Botts v. Johns Hopkins University, Slip Copy (2021)



have access to campus facilities and activities”);   Saroya,
                                                                  For instance, as evidence of a contract for in-person
2020 WL 7013598, at *5 (allegations of statements in
university's course catalog were sufficient to state a claim      instruction, the plaintiffs in    Hassan, 2021 WL 293255,
for breach of an implied-in-fact contract to deliver courses      pointed to publications listing available courses that detailed
                                                                  the times and locations of those classes; a search filter on the
in-person);   Rosado, 2020 WL 6438684 (allegations of
                                                                  course catalog which allowed students to search for courses
university documents referring to in-person classes and
                                                                  by instruction mode; and an attendance policy which required
amenities were sufficient to establish implied contract for in-
                                                                  students to attend every class for each course.      Id. at *5.
person instruction);    Salerno, 488 F. Supp. 3d at 1217-18
                                                                  The Hassan Court concluded that the statements did not
(college publications “clearly implied that courses would
                                                                  constitute a specific promise to provide in-person instruction.
be conducted in-person” and touted college's on-campus
“resources and facilities”; such statements were sufficient to        Hassan, 2021 WL 293255, at *6; see also           Lindner,
establish an implied contract).                                   2020 WL 7350212 (plaintiffs relied on course catalog to plead
                                                                  breach of implied contract). In contrast, as discussed, Botts's
 *16 In its Reply, Hopkins points to language in the student      allegations go significantly beyond statements from a course
handbook to support its argument that the Court should            catalog. In any event, I find more persuasive the cases that
afford deference to the University with regard to its decision    have deemed the allegations of a contract sufficient to survive
to transition to virtual learning. ECF 44 at 16-17. The
                                                                  a    Rule 12(b)(6) motion.
SAIS Handbook, for example, states: “ ‘The policies and
procedures detailed in The Red Book are subject to revision
                                                                  In sum, the allegations are sufficient to support a claim
at any time, and changes are communicated to students
                                                                  that, at the very least, Johns Hopkins and plaintiff had an
only through their assigned JHU email addresses.’ ” Id.
                                                                  implied contract for in-person, on-campus instruction. See
at 17. According to JHU, this “explicit disclaimer” defeats
plaintiff's contention that there was an enforceable contract         Quinnipiac Univ., 2021 WL 1146922, at *10 (declining
for in-person instruction. Id.                                    to dismiss breach of contract claim because allegation that
                                                                  Quinnipiac charges less for online degree programs in
Ultimately, Hopkins may be able to establish that the parties     combination “with the parties’ alleged course of conduct
contemplated that the students would bear the risk of a           allow the reasonable inference that the parties may have
University closure caused by a crisis, such as a global           at least implicitly entered into a specific agreement for
pandemic. But, my ruling must be based on the allegations;        on-campus instruction”); Emory Univ., 2021 WL 358391,
questions as to other terms of the alleged contract are not       at *6 (“Because implied contracts ‘arise from nonverbal
before me at this stage. These are matters that require further   conduct of the parties,’ the Defendant's customary practice of
factual development.                                              providing in-person instruction after the payment of tuition
                                                                  could plausibly give rise to an implied contract….”); Rosado
There are, of course, cases that have decided otherwise. See,     v. Barry Univ., 20-CV-21813-JEM,          2020 WL 6438684,
e.g., Abuelhawa v. Santa Clara Univ., 20-CV-04045, 2021           at *3 (S.D. Fla. Oct. 30, 2020) (concluding that plaintiff's
WL 1176689, at *6 (N.D. Cal. Mar. 29, 2021) (granting             “allegations that [defendant] accepted $773 more per credit
motion to dismiss, finding plaintiffs did not plead a specific    for in-person classes from [plaintiff], and actually provided
promise to provide in person instruction);  Hassan, 2021          in-person education to [plaintiff] until March 19, 2020, in
WL 293255, at *6 (concluding that “Fordham's alleged              the backdrop of numerous other documents referring to in-
statements do not rise to the level of a specific promise         person classes and amenities, are sufficient to establish, at a
                                                                  minimum, an implied contract”). Accordingly, I shall deny
to provide in-person educational services” );      Lindner
                                                                  defendant's Motion with respect to Count I.
v. Occidental Coll., No. 20-CV-08481-JFW, 2020 WL
7350212, at *1 (C.D. Cal. Dec. 11, 2020) (finding plaintiffs
“failed to identify any specific language in the 2019–
2020 Catalog or any other publication from Occidental                                C. Unjust Enrichment
that promises in-person instruction”). But, these cases are
                                                                   *17 As noted, plaintiff has also sued for unjust enrichment.
distinguishable.
                                                                  In Count II, Botts alleges that plaintiff and members of


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            13
 Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 15 of 18 PageID #: 1403
Botts v. Johns Hopkins University, Slip Copy (2021)


the classes “conferred a benefit” on Johns Hopkins by               that the defendant holds plaintiff's money and that it would
way of “monies paid” for tuition and fees. ECF 35, ¶ 82.
                                                                    be unconscionable for him to retain it.’ ” Bank of America
And, she claims that Johns Hopkins unjustly retained the
                                                                    Corp. v. Gibbons, 173 Md. App. 261, 268, 918 A.2d 565, 569
payments “even though it ceased providing the full education,
experience, and services for which the tuition and fees were        (2007) (quoting Plitt v. Greenberg, 242 Md. 359, 364, 219
collected,” id. ¶ 84, and it substituted “online education          A.2d 237, 241 (1966)).
services” with a “substantially lesser value.” Id. ¶ 85.
                                                                    Of relevance here, under Maryland law “a claim of unjust
A contract implied-in-law, known as a “quasi-contract,” or          enrichment, which is a quasi-contract claim, may not be
unjust enrichment, is a “[l]egal fiction invented by common         brought where the subject matter of the claim is covered by an
law courts to permit recovery by contractual remedy in cases        express contract between the parties.” Janusz v. Gilliam,
where, in fact, there is no contract, but where circumstances       404 Md. 524, 537, 947 A.2d 560, 567 (2008) (internal
are such that justice warrants a recovery as though there
had been a promise.” Maryland Cas. Co., 442 Md. at 707,             quotation marks omitted); see       Dashiell, 358 Md. at 101,
114 A.3d 676 at 689 (emphasis and citations omitted); see           747 A.2d at 610 (“We hold that, generally, quasi-contract
AAC HP Realty, LLC v. Bubba Gump Shrimp Co., 243                    claims such as quantum meruit and unjust enrichment cannot
Md. App. 62, 70-71, 219 A.3d 99, 104 (2019); Mohiuddin,             be asserted when an express contract defining the rights
196 Md. App. at 449, 9 A.3d at 865 (quoting Restatement             and remedies of the parties exists.”); FLF, Inc. v. World
                                                                    Publications, Inc., 999 F. Supp. 640, 642 (D. Md. 1998)
(Second) of Contracts, § 4 (1981));       Dashiell, 358 Md. at      (“It is settled law in Maryland, and elsewhere, that a claim
96-97, 747 A.2d at 607 (Unjust enrichment is a remedy ‘             for unjust enrichment may not be brought where the subject
“to provide relief for a plaintiff when an enforceable contract     matter of the claim is covered by an express contract between
does not exist but fairness dictates that the plaintiff receive     the parties.”); Bubba Gump Shrimp Co., 243 Md. App.
compensation for services provided.’ ”) (internal citation          at 70-71, 219 A.3d at 104 (recognizing that “ ‘no quasi-
omitted). “A successful unjust enrichment claim serves to           contractual claim can arise when a contract exists between
‘deprive the defendant of benefits that in equity and good          the parties concerning the same subject matter on which the
conscience he ought not to keep, even though he may have            quasi-contractual claim rests’ ”) (citation omitted). Generally,
received those benefits quite honestly in the first instance, and   when an enforceable contract exists, courts “allow unjust
even though the plaintiff may have suffered no demonstrable         enrichment claims only when there is evidence of fraud or
losses.’ ”     Hill, 402 Md. at 295–96, 936 A.2d at 352             bad faith, [ ] there has been a breach of contract or a mutual
(citation omitted); see also Berry & Gould, P.A. v. Berry,          rescission of the contract, when rescission is warranted, [ ]
360 Md. 142, 151, 757 A.2d 108, 113 (2000).                         or when the express contract does not fully address a subject
                                                                    matter. [ ] ”   Dashiell, 358 Md. at 100, 747 A.2d at 608-09.
In Maryland, a claim of unjust enrichment is established
when: “(1) the plaintiff confers a benefit upon the defendant;       *18 In moving to dismiss this claim, Johns Hopkins
(2) the defendant knows or appreciates the benefit; and (3)         argues that plaintiff cannot plead unjust enrichment in the
the defendant's acceptance or retention of the benefit under        alternative because she has not alleged that the University
the circumstances is such that it would be inequitable to allow     acted fraudulently or in bad faith. ECF 42-1 at 21-22.
the defendant to retain the benefit without the paying of value     However, although a plaintiff “may not recover under both
in return.” Benson v. State, 389 Md. 615, 651-52, 887 A.2d          contract and quasi-contract theories, [she] is not barred
525, 546 (2005) (citation omitted); see also Hill v. Cross          from pleading these theories in the alternative where the
Country Settlements, LLC, 402 Md. 281, 295, 936 A.2d 343,           existence of a contract concerning the subject matter is in

351 (2007);    Dashiell, 358 Md. at 95 n.7, 747 A.2d at             dispute.”     Swedish Civil Aviation Admin., 190 F. Supp. 2d
607 n.7; Jackson v. 2109 Brandywine, LLC, 180 Md. App.              at 792 (holding that “[u]ntil an express contract is proven, a
535, 574, 952 A.2d 304, 327, cert. denied, 406 Md. 444,             motion to dismiss a claim for promissory estoppel or unjust
                                                                    enrichment on these grounds is premature” and permitting the
959 A.2d 793 (2008);      Swedish Civil Aviation Admin. v.
                                                                    plaintiff to plead “both contract and quasi-contract claims in
Project Mgmt. Enterprises, Inc., 190 F. Supp. 2d 785, 792-93
(D. Md. 2002). The “ ‘burden is on the plaintiff to establish


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             14
 Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 16 of 18 PageID #: 1404
Botts v. Johns Hopkins University, Slip Copy (2021)


the alternative”) (internal citations omitted). And, she need      the tuition sufficient to infer the school “has unjustly retained
not plead fraud or bad faith in order to do so.                    the tuition and fees for which” student paid).

Johns Hopkins disputes the existence of a valid contract           Moreover, even if plaintiff received a substantial benefit
for in-person education. It is too early to determine whether      from her tuition payments, a motion to dismiss tests the
plaintiff is likely to prevail on her contract claim. Therefore,   sufficiency of the pleading, not the merits of the case. The
it would be premature to bar plaintiff from pursuing her           “question of whether the institution was unjustly enriched
alternative claim of unjust enrichment. See CDC-LCGH,              by retaining [Botts's] tuition—which allegedly encompassed
LLC v. Mayor, 313 F. App'x 637, 641-42 (4th Cir. 2009)             the costs of delivering in-person instruction and all of the
(finding that the plaintiff was permitted to plead contract        attendant benefits that flow from it—is a question improper
claims and quasi-contract claims in the alternative but, on
                                                                   for resolution on a motion to dismiss.”       Quinnipiac, 2021
motion for summary judgment, the unjust enrichment claim
                                                                   WL 1146922, at *11.
failed because the defendant had proven the existence of a
valid, governing contract); First Flight Ltd. P'ship v. All.
                                                                    *19 I am satisfied that plaintiff has pleaded sufficient facts
Tech. Grp., LLC, TDC-18-0720, 2019 WL 343250, at *3
                                                                   to withstand dismissal of her unjust enrichment claim. See,
(D. Md. Jan. 28, 2019) (noting that “to the extent that the
                                                                   e.g., McCarthy, 2021 WL 268242 (denying motion to dismiss
existence of a valid contract remains in dispute, dismissal
of a quasi-contract claim such as unjust enrichment may            unjust enrichment claim);       Chong, 2020 WL 7338499, at

not be warranted”); see also, e.g., Quinnipiac, 2021 WL            *4;    Bergeron, 2020 WL 7486682, at *9; Ford, 2020 WL
1146922, at *10-11 (finding that, “in light of the parties’        7389255, at *8-9;      Salerno, 488 F. Supp. 3d at 1218.
dispute as to the existence of an enforceable contract,
dismissal of the Plaintiffs’ unjust enrichment claim is
inappropriate at this juncture”);    Bradley Univ., 2020 WL                        D. Consumer Protection Act
7634159 (“Especially since the existence of the underlying
contract is in dispute, it would be premature for the Court        In Count III, plaintiff claims that Johns Hopkins engaged
to dismiss Plaintiff's unjust enrichment claim pled in the
                                                                   in unfair or deceptive trade practices under MCPA,          C.L.
alternative to her breach of contract claim.”).
                                                                   §§ 13-301(1),       (2) and   (9). In particular, she claims that
Hopkins also argues that plaintiff's unjust enrichment claim       Johns Hopkins violated C.L. §§ 13-301(1), 2(i), and 2(iv)
fails because she has not adequately alleged that Hopkins          “by falsely representing and passing off to Plaintiff and class
profited “by moving class to a virtual setting” and thus failed    members that online education has the same value as in-
to allege a benefit conferred on defendant that would be           person education.” ECF 35, ¶ 90. Plaintiff also alleges that
inequitable for it to retain. ECF 42-1 at 21-22. In response,      the University “intended that Plaintiff and class members rely
plaintiff alleges that she paid for in-person instruction and an   on its implicit misrepresentation, through its failure to adjust
on-campus experience, which she did not receive. ECF 43            tuition, and explicit misrepresentations, as to the quality of
at 20 (citing ECF 35, ¶¶ 84-86). Further, she posits that the      its online classes as a substitute for in-person education,” in
tuition she paid for in-person instruction “exceeds the value
of the online education she is receiving now, based in part        violation of    C.L. § 13-301(9)(i). Id. ¶ 91.
on Defendant's own significantly lower pricing for on-line
education….” ECF 43 at 20 (citing ECF 35, ¶¶ 52-55).               In relevant part,     C.L. § 13-301 provides:

As with the contract claim, the question is not whether Johns        Unfair, abusive, or deceptive trade practices include any:
Hopkins was justified in moving its classes online. Rather,
                                                                     (1) False, falsely disparaging, or misleading oral or written
the issue is whether Hopkins is entitled to retain tuition that
                                                                     statement, visual description, or other representation of
it collected, despite the alleged promise to deliver in-person,
                                                                     any kind which has the capacity, tendency, or effect of
on-campus instruction. See Stephens, 2021 WL 1186341, at
                                                                     deceiving or misleading consumers;
*5 (finding allegation that school promised in-person, on-
campus instruction, but failed to deliver on promise and kept        ****



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            15
 Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 17 of 18 PageID #: 1405
Botts v. Johns Hopkins University, Slip Copy (2021)


                                                                  in which it was made, along with other representations to the
(2) Representation that:
                                                                  consumer.      McGraw, 124 Md. App. at 580, 723 A.2d at
  (i) Consumer goods, consumer realty, or consumer services       511.
  have a sponsorship, approval, accessory, characteristic,
  ingredient, use, benefit, or quantity which they do not have;   *20 The parties argue over whether plaintiff's MCPA claims
                                                                  are subject to the heightened pleading standard under Fed.
  ****
                                                                  R. Civ. P. Rule 9(b). See ECF 43 at 23; ECF 44 at 20-22. But,
  (iv) Consumer goods, consumer realty, or consumer               this disagreement is irrelevant because plaintiff fails to satisfy
  services are of a particular standard, quality, grade, style,   even the minimum pleading standard under Rule 8.
  or model which they are not;
                                                                  The Amended Complaint does not allege any false
  ****                                                            representations or misrepresentations on the part of Johns
                                                                  Hopkins that “online education has the same value as
  (9) Deception, fraud, false pretense, false premise,            in-person education.” And, a complaint does not “suffice
  misrepresentation, or knowing concealment, suppression,         if it tenders naked assertions devoid of further factual
  or omission of any material fact with the intent that a
                                                                  enhancement.”      Iqbal, 556 U.S. at 678 (2009) (internal
  consumer rely on the same in connection with:
                                                                  quotations omitted).
  (i) The promotion or sale of any consumer goods, consumer
  realty, or consumer service[.]                                  Moreover, a reasonable student could not consider himself or
                                                                  herself “deceived” or “misled” where the “school's normal
Maryland courts consider two components in analyzing              course of on-campus instruction was altered mid-semester

whether a statement violates          C.L. § 13-301(1). A         by an unforeseen global pandemic.”      Bergeron, 2020 WL
                                                                  7486682, at *11 (“Whatever the merit of Plaintiffs’ breach
misrepresentation “falls within the scope of       C.L. §
                                                                  of contract or unjust enrichment claims, there is nothing in
13-301(1) if it is ‘false’ or ‘misleading’ and it has ‘the
                                                                  the complaint that plausibly alleges that RIT's publications
capacity, tendency, or effect of deceiving or misleading’
                                                                  would lead a reasonable prospective student to believe that
consumers.”   McGraw v. Loyola Ford, Inc., 124 Md. App.           the institution would so risk student safety and defy the
560, 577, 723 A.2d 502, 510 (emphasis in original), cert.
                                                                  Governor's orders.”); see      Ford, 2020 WL 7389155, at
denied, 353 Md. 473, 727 A.2d 382 (1999).
                                                                  *10 (“No reasonable consumer would expect a university to
                                                                  remain open for in-class instruction in the face of a pandemic
Whether a statement is “misleading” is judged in Maryland
                                                                  and a state-mandated shutdown, regardless of whether the
from the point of view of a reasonable but unsophisticated
                                                                  school advertised on-campus learning as a strength.”).
consumer. See     Luskin's, Inc. v. Consumer Protection Div.,
353 Md. 335, 356-57, 726 A.2d 702, 712 (1999). In assessing       Accordingly, I conclude that plaintiff has failed to state a
the “capacity, tendency, or effect” of a statement to deceive     claim that the University engaged in unfair or deceptive trade
or mislead, courts consider whether “a significant number of      practices. See, e.g., In re Columbia Tuition Refund Action,
unsophisticated consumers would find [the] information [at        2021 WL 790638, at *10; Espejo, 2021 WL 810159, at *9;
issue] important in determining a course of action.” Green           Bergeron, 2020 WL 7486682, at *11;           Ford, 2020 WL
v. H & R Block, Inc., 355 Md. 488, 524, 735 A.2d 1039, 1059       7389155, at *10.
(1999).

Put another way, a court should ask whether the information       IV. Conclusion
is “ ‘important to consumers and, hence, likely to affect their   For the foregoing reasons, the Motion (ECF 42) is granted in
                                                                  part and denied in part. An Order follows, consistent with this
choice.’ ”     Luskin's, 353 Md. at 359, 726 A.2d at 713          Memorandum Opinion.
(citation omitted). In this respect, a statement “cannot be
viewed in a vacuum”; rather, it must be viewed in the context



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             16
 Case 2:20-cv-03843-BMC Document 37-15 Filed 08/04/21 Page 18 of 18 PageID #: 1406
Botts v. Johns Hopkins University, Slip Copy (2021)



All Citations

Slip Copy, 2021 WL 1561520




                                                      Footnotes


1      Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of coronavirus disease 2019,
       commonly called COVID-19. See Naming the Coronavirus Disease and the Virus that Causes It, WORLD
       HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June 15, 2020).
2      Plaintiff is a citizen of Virginia who currently resides in Maine. ECF 35, ¶ 7. She asserts jurisdiction pursuant
       to    28 U.S.C. § 1332(d)(2)(A), “as modified by the Class Action Fairness Act of 2005” (“CAFA”), because
       at least one member of the class is a citizen of a different state than defendant, there are more than 100
       members of the class, and the aggregate amount in controversy exceeds $5,000,000. ECF 35, ¶ 11; see
       28 U.S.C. § 1337.
3      In this Memorandum Opinion, I cite to the electronic pagination. The electronic pagination does not always
       correspond to the page numbers on the parties’ written submissions.
       Given the posture of the case, I must assume the truth of all factual allegations in the Complaint. See
          Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019). However, the Court may “take judicial notice
       of ‘matters of public record’ and other information that, under Federal Rule of Evidence 201, constitute
       ‘adjudicative facts.’ ”   Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015).
4      In its Motion, JHU includes many factual assertions that are not included in the Amended Complaint. These
       facts are not properly considered at this juncture. But, the number of campuses is not material to the issues
       here.
5      Although many businesses and schools reopened for a period of time during the Summer of 2020, by the
       Fall of 2020, many were again subject to closure or substantial restrictions, due to a virulent resurgence of
       the virus.
6      At this juncture, the record does not reflect whether Hopkins's expenses were static, increased, or decreased
       due to the pandemic. For example, the faculty presumably was paid, and the University probably incurred
       costs to switch to online learning. Even if JHU incurred costs, however, it is not clear whether those expenses
       can be passed to the students.
7      The Court has not been provided with or alerted to the enrollment agreement, which might have a Force
       Majeure clause that pertains to circumstances such as a pandemic.


End of Document                                           © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      17
